   4:20-cr-03081-JMG-CRZ Doc # 18 Filed: 11/23/20 Page 1 of 1 - Page ID # 32




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                                 4:20CR3081

      vs.
                                                               ORDER
MICHAEL C. BECKER,

                  Defendant.


      For the reasons stated in General Orders 2020-15 regarding continuances due to
Novel Coronavirus and COVID-19 Disease, and at Defendant’s unopposed request,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 17), is granted.

      2)    The trial of this case is set to commence before the Honorable John M.
            Gerrard, Chief United States District Judge, in Courtroom 1, 100
            Centennial Mall North, United States Courthouse, Lincoln, Nebraska, at
            9:00 a.m. on January 11, 2021, or as soon thereafter as the case may be
            called, for a duration of four (4) trial days. Jury selection will be held at
            commencement of trial.

      3)    The ends of justice and public health considerations served by continuing
            the trial outweigh the interests of the public and the defendant in a speedy
            trial, and the time between today’s date and January 11, 2021, shall be
            deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel have
            been duly diligent, additional time is needed to adequately prepare this
            case for trial and to protect the public, court, parties, and counsel from
            illness. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing to timely object to this
            order as provided under this court’s local rules will be deemed a waiver of
            any right to later claim the time should not have been excluded under the
            Speedy Trial Act.

      November 23, 2020                        BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
